Citation Nr: 1712892	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-24 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

Whether the correct amount of accrued benefits have been paid.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to November 1947 and from February 1968 to July 1970.  He passed away in October 2015.  The appellant is the adult daughter of the Veteran who seeks payment of accrued benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a determination in February 2016 of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which awarded total accrued benefits of $388.15 as reimbursement for the amount of last expenses paid for the Veteran.  The appellant continues to assert that further accrued benefits in the amount of $56,850.56 are payable.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a rating decision dated in August 2015, the Veteran was granted entitlement to a total disability rating based upon individual unemployability (TDIU), effective May 6, 2010; however, the lump sum of retroactive benefits was withheld pending a determination by the retired pay center (RPC) because he was not allowed to receive full military retired pay and full VA compensation at the same time.  

2. The Veteran died in October 2015, prior to the payment of the benefits awarded.

3. After the Veteran's death, and after the RPC's audit was completed, the RO issued a retroactive award of compensation in the amount of $56,850.56.

3. The appellant is the Veteran's daughter and representative of his estate; but she does not meet one of the categories eligible to receive payment of the accrued benefits which are owed, and payment of accrued benefits to the estate of the Veteran is not authorized by law.


CONCLUSION OF LAW

The calculation of accrued benefits payable to the appellant was correct, and the criteria for entitlement to accrued benefits beyond $388.15 have not been met.  38 U.S.C.A. §§ 101 (4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  For the issue decided in the instant document, VA provided adequate notice in letters sent to the appellant in February 2016 and January 2017, as well as in a July 2016 phone conversation memorialized in a Report of General Information.  Additionally, the case was most recently readjudicated in a July 2016 supplemental statement of the case (SSOC).  The Board also finds VA has satisfied its duty to assist the appellant in the development of the claim.  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and she has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  No useful purpose would be served in remanding this matter for more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

The appellant essentially contends that accrued benefits in excess of $388.15, and in the amount of $56,850.56, should be payable to the Veteran's estate.

By way of history, the Board notes that in an August 2015 rating decision, the Veteran was granted entitlement to a total disability rating based upon individual unemployability (TDIU), effective May 6, 2010.  

In a letter dated in August 2015, the RO notified the Veteran that he had been granted entitlement to a TDIU rating, but that benefits were being withheld for now because he was not allowed to receive full military retired pay and full VA compensation at the same time.  The RO explained that they were withholding compensation in order to prevent a double payment, and that the retired pay center (RPC) had been notified of this award of VA compensation, and that if the RPC determined the withholdings from VA compensation should be retroactively adjusted due to Combat-Related Special Compensation (CRSC) and/or Concurrent Retired and Disability Pay (CRDP) eligibility, VA would be notified and would adjust the Veteran's VA compensation accordingly.  It does appear that a portion of the VA compensation award was paid to the Veteran at that time - in the amount of $23,735.52.  

The record reflects that the Veteran died in October 2015, prior to full payment of the benefits awarded.

In a letter dated October 26, 2015, addressed to the estate of the Veteran, VA advised that based on the information in his military retired pay files and VA records, the Veteran was entitled to a retroactive CRDP compensation payment of $56,850.56, and that this payment covered the period from June 2010 through July 2015.  It was also noted that the figures used to calculate this amount were shown on the enclosed Audit Error Worksheet dated October 6, 2015.
The record reflects that $56,850.56 was deposited in the Veteran's bank account, but was thereafter withdrawn and returned to the U.S. Treasury.

In December 2015, the appellant submitted a timely claim for accrued benefits (VA Form 21-534EZ).  Along with this, the appellant submitted a copy of the letter dated in October 2015, from VA, addressed to "the Estate of" the Veteran, indicating entitlement to a retroactive CRDP compensation payment of $56,850.56, based on the information in military retired pay files and VA records.  

By letter dated in February 2016, the VA PMC in St. Paul notified the appellant that she was entitled to accrued benefits payable in the amount of $388.15 as reimbursement for the amount of last expenses she had paid for the Veteran.  

In a March 2016 notice of disagreement (VA Form 21-0958) the appellant contended that because only $388.15 was paid, $56.850.56 was still due to the estate of the Veteran in "one lump sum".  The appellant noted that a letter dated October 26, 2015, indicated that a onetime retroactive CRDP compensation payment of $56.850.56 would be paid to the estate.  She also indicated that the VA Form 21-601 states that "benefits may be payable to the veteran's children, regardless of age or marital status, if lump sum accrued benefits are payable".

In a letter dated in March 2016, from the Defense Finance and Accounting Service (DFAS) to a U.S. Senator, it was noted that entitlement to retired pay terminates upon the retiree's death; that the Arrears of Pay (AOP), a one-time payment, includes all amounts owed to the deceased member; that on December 1, 2015, DFAS issued the AOP ($250) to the appellant, which represented the Veteran's retired pay for October 2015; and that no further entitlements were due from DFAS.  In the letter it was noted that DFAS had previously audited the Veteran's military retired pay, CRDP (Concurrent Retirement and Disability Pay) entitlement, and VA compensation, and determined that he was due retroactive pay of $56,850.56 from VA, and that recent review showed no changes in the previous findings.
Periodic monetary benefits under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid ("accrued benefits"), shall, upon the death of a veteran, be paid to the living person first listed below:  (A) The veteran's spouse; (B) The veteran's children (in equal shares); (C) The veteran's dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a).  If there is no living eligible recipient, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5). 

Child is defined in 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2); see also 38 C.F.R. § 3.57 (defining "child").

As noted above, the Veteran was awarded retroactive benefits because a TDIU rating was granted, but payment of these benefits was withheld in order for DFAS to conduct an audit.  Sadly, the Veteran died in October 2015, before any withheld funds could be paid.  It is undisputed that when he died, the Veteran was owed the retroactive benefits which were withheld.  The question before the Board is whether those funds may now legally be paid to the Veteran's estate or to his survivors.  

The appellant contends that the retroactive benefits awarded to the Veteran constitute a "lump sum" accrued benefit, and, as such, are payable to the veteran's children, regardless of age or marital status.  In support of her claim, she points to VA Form 21-601, Application for Accrued Amounts Due to a Deceased Beneficiary, which states that "benefits may be payable to the veteran's children, regardless of age or marital status, if lump sum accrued benefits are payable."  

In this regard, the Board notes that the instructions included in VA Form 21-601, go on to define "lump sum accrued benefits" as "amounts withheld from competent veteran's Old Law Pension Benefits (fixed rate since 1960) during hospital treatment, or institutional or domiciliary care."  

Importantly, the language highlighted by the appellant in VA Form 21-601 refers to 38 C.F.R. § 3.1001, which addresses hospitalized competent veterans.  Under this regulation, where an award of disability pension for a competent veteran without dependents was reduced because of hospital treatment or institutional or domiciliary care by the Department of Veterans Affairs and the veteran dies while receiving such treatment or care or before payment of amounts withheld, the lump sum is payable to the living person first listed as follows (1) the veteran's spouse; (2) the veteran's children (in equal shares) but without regard to their age or marital status; (3) the veteran's dependent parents (in equal shares) or the surviving dependent parent; (4) in all other cases, only so much of the lump sum may be paid as may be necessary to reimburse a person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1001 (emphasis added).

Here, VA disability compensation comprises the accrued benefits.  The accrued benefits are not comprised of an award of disability pension nor were the Veteran's benefits reduced because of hospital treatment or institutional or domiciliary care by VA.  Thus, the VA disability compensation benefits that were withheld and unpaid at the time of the Veteran's death are not included in the category of benefits that may be payable to veterans' children, regardless of age or marital status, as referenced on the VA Form 21-601.

Moreover, it is well established that a retroactive award of compensation benefits does not constitute a "lump sum" payment.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that retroactive awards of disability compensation benefits are considered "periodic monetary benefits," and not a "lump sum payment," even though the actual payment of retroactive benefits is made in a one-time payment, because the benefits that the claimant had been entitled to receive during his or her lifetime would have been paid monthly.  Nolan v. Nicholson 20 Vet. App. 340, 348 (2006); Wilkes v. Principi, 16 Vet. App. 237, 241-42 (2002).  The Court contrasted this with payments which may be paid only once, such as for specially adapted housing.  

In this case, the appellant's entitlement to accrued benefits is governed by 38 C.F.R. § 3.1000 (as defined above).  The record does not show and the appellant does not contend that she is under the age of 18 years, that she became permanently incapable of self-support before reaching the age of 18 years, or that she is over the age of 18 years but under the age of 23 years and pursuing a course of instruction at an educational institution approved by VA.  Therefore, the appellant does not meet the definition of "child" as defined in 38 C.F.R. § 3.57.  See 38 C.F.R. § 3.1000(d)(2).  

For these reasons, the appellant does not meet any category of qualifying recipients, which would entitle her to the Veteran's accrued benefits.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).  In addition, the Veteran's estate, as such, does not meet any of the enumerated statutory categories of eligible beneficiaries.  In Wilkes v. Principi, the Court affirmed a Board decision which found that a veteran's estate was not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  Id.  The Court noted that, in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the Veteran's estate under this regulation because the estate does not fall within the class of individuals eligible to receive accrued benefits listed within it.  Id. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.  

Accordingly, the Board finds that accrued benefits are payable in this case only to an eligible survivor as listed under 38 U.S.C.A. § 5121, and the estate of a deceased Veteran does not fall within the class of individuals eligible to receive accrued benefits under 38 U.S.C.A. § 5122.  See Wilkes, supra.  The Board notes that if there are no qualifying payees, accrued benefits may be paid to the extent that they reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  And in this case, the appellant has already received accrued benefits in the amount of $388.15 to reimburse her for last expenses paid for the Veteran.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5). 

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The Board also acknowledges that the payment of retroactive benefits was unfortunately mistakenly deposited in the Veteran's account, and regrets that a more favorable outcome could not be reached in this matter.  The payment of accrued benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, the benefit sought on appeal must be denied. 


ORDER

The calculation of the amount of accrued benefits payable was correct, no further benefits are payable to the appellant, and the appeal must be denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


